Citation Nr: 1120469	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C.B.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  

This matter was last before the Board of Veterans' Appeals (Board) in January 2011, on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In November 2010, the Veteran, accompanied his authorized representative and C.B., appeared at a videoconference hearing held before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted above, this matter was remanded by the Board in January 2011.  In that remand, the Board observed that the medical evidence of record did not adequately address whether or not the Veteran's claimed hearing disability was etiologically related to his active duty service.  The Board specifically directed that the Veteran be afforded a VA audiological examination for a medical (italics added for emphasis) opinion on whether the Veteran currently has a hearing loss disorder and whether that disorder is etiologically related to service. 

Pursuant to the 2011 remand instructions, the Veteran was afforded a VA audiological examination in February 2011.  The 2011 examiner provided the following opinion:

Guidance from Regional Office to the Audiology staff has been that if audiologic evidence from the era of military service is unavailable, we are to state that the issue cannot be resolved by Audiology without resort to speculation.

If such a directive was given to the audiology staff as reported, such is not in accordance with the law.  By law, the Board, the RO or the RO through the AMC may not by law dictate, or appear to dictate, the results or the terms of a medical opinion. Bielby v. Brown, 7 Vet. App. 260 (1994) (observing that in an order for further medical inquiry, the form of the question "may not suggest an answer or limit the field of inquiry by the expert"); see also Colayong v. West, 12 Vet. App.  524 (1999) (where the RO informed the VA medical examiner that a diagnosis by a private physician as to the appellant's back disability was "lifted verbatim from the Rating Schedule," and sought a resolution to that "problem," and then proposed that the specialist "feel free to refute the private physician's report as fully as possible for a better argument").  

Moreover, the examiner did not provide a medical opinion.  The resulting examination report is therefore inadequate it must be returned to the examiner for a clarifying opinion.  If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to any conclusion that a nexus opinion cannot be provided without resorting to speculation, for such an opinion to be adequate, more than a conclusion must be expressed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation must be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  Also see Jones v. Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Provide him with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records and associate them with the claims folder.

2.  In accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the February 2011 examiner (if unavailable, the file should be provided to another physician of suitable background and experience) to determine whether or not the hearing loss diagnosed in February 2011 is likely etiologically related to his active duty service.  The following considerations will govern the review:




a. The entire claims folder and a copy of this remand must be made available to the reviewer.  The examination report must reflect review of the claims folders; although review of the entire claims file is required, the examiner's attention is  drawn to the following evidence:

i. Service records showing that the Veteran was a sergeant who served as a 90 mm gun commander;

ii. Private medical records dated October 1976 through July 2007, including audiograms and a letter stating that the Veteran was not qualified for jury duty due to his hearing loss; 

iii. November 2010 hearing testimony from the Veteran as to his in-service noise exposure; and 

iv. Lay statements from the Veteran's siblings, stating their observations as to the Veteran's hearing.

b. After reviewing the claims file, the examiner must provide a medical opinion as to whether it is likely that any current hearing loss is the result of the Veteran's in-service experiences.  

i. The examiner must provide a full statement of the basis (or bases) for the conclusion reached.

ii. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why - whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for service connection.  The RO/AMC is reminded that lay evidence may not be considered incredible solely on the basis of a lack of contemporaneous medical evidence (Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)) and that when a veteran's service treatment records lost through no fault of his own, there is a heightened obligation to assist in the development of the case, to explain findings and conclusions, and to consider the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005).  

5.  Provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



